Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3-6, 9-15, and 17-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LaPerre (US Patent 5,620,775, published 15 Apr. 1997, hereinafter LaPerre) in view of Morris et al. (US Patent 6,204,971 B1, published 20 Mar. 2001, hereinafter Morris) and evidence provided by Parker-TexLoc.
Regarding claims 1, 3-6, 14-15, 21, and 23, LaPerre teaches a bead coated article comprising a first adhesive layer and a layer of transparent glass microspheres that can be treated with an adhesion promoter that are partially embedded in the first adhesive layer such that about 20% to about 70% of the average diameter of the glass beads is exposed (Abstract and col. 4, lines 15-27).  LaPerre teaches the glass beads (microspheres) can be largely spherically shaped (col. 9, lines 47-50).  The beads can be exposed at the outermost surface of the article (Figure 1 and col. 1, lines 16-23).  The glass beads can have a refractive index of about 1.50 and an average diameter of about 20 to about 180 microns (col. 9, line 45 – col. 10, line 53).
LaPerre teaches that the adhesive in the adhesive layer may comprise polyurethane (the binder of claim 5 and 6), polyesters, acrylic and methacrylic acid ester polymers and copolymers, polyvinyl chloride, polyamide polymers and copolymers, and epoxies (col. 13, lines 28-36).
Parker-TexLoc (“TexLoc Refractive Index of Polymer”, published 2005) discloses these polymers include polymers with a refractive index greater than 1.5, for example polyvinyl chloride has a refractive index of 1.539 (page 6), NYLON polymers (polyamides) have refractive indexes of 1.53 for Nylon 6,10 and 1.566 for Nylon 6,6 (page 6), and polyethylene terephthalate (a polyester) has a refractive index of 1.575 (page 7).  Therefore, LaPerre teaches embodiments in which the first binder layer has a refractive index greater than 1.50.
While LaPerre does not explicitly state that the microspheres have a refractive index less than that of the binder layer, it would have been obvious to one of ordinary skill in the art at the time of the invention that given that LaPerre teaches that the microspheres can have a refractive index of about 1.50 and that the useable adhesives include those with a refractive index higher than 1.50, that the teachings of LaPerre encompass a refractive index difference as claimed, including differences of at least 0.02 and at most 0.05 (meeting the limitations of claims 14 and 15).
Given the wording "about 1.50" for the refractive index of the microspheres of LaPerre, the teachings of LaPerre would also encompass refractive index values near, but below 1.50, included those claimed. 
Alternatively, while the microspheres of LaPerre have a refractive index of about 1.50 and the present claim requires a refractive index of no more than 1.490, it is apparent, however, that the instantly claimed refractive index of no more than 1.490 that taught by LaPerre are so close to each other that the fact pattern is similar to the one in In re Woodruff, 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a "slight" difference in the ranges the court held that such a difference did not "render the claims patentable" or, alternatively, that "a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties".
In light of the case law cited above and given that there is only a "slight" difference between the refractive index disclosed by LaPerre and the refractive index disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the refractive index disclosed in the present claims is but an obvious variant of the refractive index disclosed in LaPerre, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
LaPerre teaches that some microspheres can have small bubbles (col. 9, lines 45 - 59) and the glass beads can be largely spherically shaped (col. 9, lines 47-50), but he does not disclose that he considers these bubbles as defects nor the proportion of microspheres with bubble defects nor that the plurality of the microspheres consist essentially of or consist of spherical glass beads.  
Morris teaches that the population of microspheres has preferably less than 15% defects, which encompass bubbles, visible haziness, frostiness, opacity, or substantially nonspherical shapes (col. 2, line 65 - col. 3, line 8).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to employ the criteria for the amount of bubble and nonspherical defects taught by Morris for the population of microspheres in the microsphere coated article of LaPerre.  LaPerre and Morris Beyer are analogous art as they are both drawn to microsphere coated articles, so one of ordinary skill in the art would have a reasonable expectation of success in employing the bubble and nonspherical defects criteria of Morris in the microsphere coated article taught by LaPerre.  Morris teaches that an as-produced level of defects of less than about 15% eliminates the need for subsequent sorting to pick out the defects (col. 3, lines 3-7).
Thus, LaPerre in view of Morris teach embodiments in which less than 15% of the glass beads have non-spherical shapes, including embodiments in which all the glass beads have spherical shapes.
Regarding claim 9, LaPerre in view of Morris teach the elements of claim 1, and LaPerre teaches that the layer of microspheres can be discontinuous to form an imaged layer (col. 20, lines 14-18 and Figure 13).  Therefore, the amount of surface covered would be a matter of routine experimentation to determine the desired image formed from the microsphere coated and the uncoated sections.
Regarding claim 10, LaPerre in view of Morris teach the elements of claim 1, and LaPerre teaches the adhesive (binder layer) can comprise a transparent pigment (col.13, lines 47-51).
Regarding claim 11, LaPerre in view of Morris teach the elements of claim 1, and LaPerre teaches the article can be decorative, abrasion resistant (protective), or made as part of a transfer article (col. 1, lines 5-32).
Regarding claims 12 and 13, LaPerre in view of Morris teach the elements of claim 1, LaPerre teaches the article can comprise one or more substrate layers, including fabrics (including synthetics, non-synthetics, woven and non-woven such as nylon, polyester, polymer coated fabrics such as vinyl coated fabrics, polyurethane coated fabrics, leather, metal; paint coated metal, paper, polymeric films or sheets such as polyethylene terephthalate, acrylics, polycarbonate, polyurethane, elastomers such as natural and synthetic rubber, and the like (col. 14, lines 5-16).  LaPerre teaches that graphic layers may be provided on the bead adhesive layer (col. 15, lines 21-25).
Regarding claims 17-18 and 22, LaPerre in view of Morris teach the elements of claim 1, and LaPerre teaches that the glass beads (microspheres) can have a refractive index of about 1.50 (col. 9, lines 45 - 50).  Given the wording "about 1.50" for the refractive index of the microspheres of LaPerre, the teachings of LaPerre would also encompass refractive index values near, but below 1.50, included those claimed.  Thus, the teachings of LaPerre would also encompass having a plurality of microspheres with refractive index values near, but below 1.50, including the claimed values.
Regarding claim 19, LaPerre in view of Morris teach the elements of claim 1, and LaPerre teaches that the transparent glass beads are partially embedded in the first adhesive layer such that about 20% to about 70% of the average diameter of the glass beads is exposed (col. 4, lines 15-27), and the beads can be exposed at the outermost surface of the article (col. 1, lines 16-23 and Figures 1-5).  Thus, the microspheres would be in contact with air in the same manner as in the instant case.
Regarding claim 20, LaPerre in view of Morris teach the elements of claim 1, and LaPerre teaches the article can be free of a reflective layer (col. 3, lines 26-30).

Claims 6 and 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LaPerre (US Patent 5,620,775, published 15 Apr. 1997, hereinafter LaPerre) in view of Morris et al. (US Patent 6,204,971 B1, published 20 Mar. 2001, hereinafter Morris) and further in view of Xie (WO 2011/123223 A1, published 06 Oct. 2011, hereinafter Xie).
Regarding claims 6 and 14-15, LaPerre in view of Morris teaches the elements of claim 1, and LaPerre teaches that the glass beads (microspheres) can have a refractive index of about 1.50 (col. 9, lines 45 - 50), and the adhesive in the adhesive layer may comprise polyurethane (col. 13, lines 28-36).
LaPerre in view of Morris does not disclose the refractive index of the polyurethane.
Xie teaches a polyurethane with excellent optical clarity and impact performance, and chemical, solvent and scratch resistance (Abstract and paragraph 0006).  The polyurethane has a refractive index of at least 1.50, preferably at least 1.53 (paragraph 0059).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use the polyurethane of Xie as the polyurethane of LaPerre in view of Morris.  Xie teaches that his polyurethane has excellent optical clarity and impact performance, and chemical, solvent and scratch resistance (paragraph 0006).
Thus, the glass microsphere article of LaPerre in view of Morris and further in view of Xie would have a refractive index difference between the transparent microspheres and the first binder layer of at most 0.05.

Response to Arguments
Applicant's arguments filed 18 Apr. 2022 have been fully considered.  Arguments regarding claims 17 and 18 were persuasive; however, arguments regarding claim 1 being allowable over the applied prior art were not persuasive.  Applicant’s amendments have necessitated new grounds of rejection, which are presented above.
Applicant added claims 21-23 and cancelled claim 2.
Applicant argues that their data shows that a difference in performance using a microsphere with a refractive index of 1.5 and above and a microsphere with a refractive index less than 1.5, and applicant’s data shows unexpected results, citing results in Tables 1 and 2 of their response.
However, with respect to claims 1, 17, 18, and 22, the refractive index of the microspheres was rejected noting that given the wording "about 1.50" for the refractive index of the microspheres of LaPerre, the teachings of LaPerre would also encompass refractive index values near, but below 1.50, including those claimed.  Claim 1 was alternatively rejected using Titanium case law stating that given that there is only a "slight" difference between the refractive index disclosed by LaPerre and the refractive index disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the refractive index disclosed in the present claims is but an obvious variant of the refractive index disclosed in LaPerre.  With respect to the Titanium case law for claim 1, the data is not persuasive given that there is no comparison between the refractive index claimed, i.e. 1.490, and that disclosed by LaPerre, i.e. about 1.50.  With respect to “about 1.50” disclosed by LaPerre meeting present claims 1, 17, 18, and 22 in light of “about” language, the data is not persuasive given that the data is not commensurate in scope with the present claims given that the data only uses two specific binders and for claim 1, no data at refractive index of 1.49, while the claims are open to any binder having a refractive index greater than the microspheres.  Further, Comparative Examples CE1, CE2, and CE3 have microspheres with refractive indexes equal to or larger than the binder resins (see table below), which is not the case for LaPerre, given his teaching of the refractive index of the microspheres and the values of the refractive indices of the resins cited above for several of the polymeric materials he teaches for use in his layer comprising the microspheres.


Refractive Index - Binder
Refractive Index Microspheres
Difference in Refractive Indices
EX1
1.502
1.460
0.042
EX2
1.502
1.458
0.044
EX3
1.542
1.458
0.084
EX4
1.542
1.470
0.072




CE1
1.502
1.520
-0.018
CE2
1.502
1.650
-0.148
CE3
1.502
1.502
0.000
CE4
1.542
1.520
0.022
CE5
1.542
1.570
-0.028


Note: Comparative Example CE3 has no difference in refractive indices between binder and microsphere, so this comparative example is not instructive.
Applicant argues that the refractive index of the microsphere in Comparative Example 2 is only 0.1 or 0.05 away from the range taught by LaPerre, so Comparative Example 2 is instructive in determining whether applicant’s data shows unexpected results over the prior art.
However, the main issue is this comparative example and the other comparative examples have microsphere-binder combinations in which the refractive index of the microsphere is larger than the refractive index of the binder, which is not the configuration for some embodiments taught by LaPerre in view of Morris.
Applicant argues LaPerre teaches away from claims 4 and 23, which require consisting essentially of or consisting of spherical glass beads, since LaPerre teaches the inclusion of irregularly shaped glass particles.
However, it is the examiner’s position that LaPerre’s description of the inclusion of some irregularly shaped beads is the result of the glass bead making process (col. 9, lines 60-67).  The MPEP states (2111.03 II):
The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("consisting of" defined as "closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith").
It is the examiner’s position that the irregularly shaped beads of LaPerre would fall under the category of “impurities ordinarily associated” with the glass bead production process.  Applicant’s specification also teaches that irregularly-shaped spheres are formed during production (paragraph 0034).  Some, but not all, of applicant’s microspheres were subjected to secondary operations to improve the homogeneity of the microspheres (paragraph 00117), but no data is disclosed on the efficacy of this secondary process nor its effect on the resulting article.
Further, Morris teaches that microspheres products with less than 15% irregularly-shaped microspheres should be used, which includes embodiments in which all microspheres are spherical microspheres.
Applicant argues that claims 17 and 18 overcome the applied prior art.
However, it is the examiner’s position that given the wording "about 1.50" for the refractive index of the microspheres of LaPerre, the teachings of LaPerre would also encompass refractive index values near, but below 1.50, including 1.47 and 1.40.  While applicant has provided data to establish criticality of the presently claimed refractive index values, the data is not persuasive for the reasons set forth above.
Applicant argues that the LaPerre teaches away from the claim 1 limitation that the refractive index of the microspheres is less than the refractive index of the first binder layer.
However, as presented above, LaPerre teaches embodiments with binders that have refractive indices larger than the refractive index of his microspheres.
Applicant argues that claim 6 recites a specific binder, so this limitation results in an allowable claim.
However, while claim 6 discloses a binder specifically used in the data presented by applicant, there are additional issues with the data as set forth above.
Applicant argues that LaPerre teaches soda-lime glass, which did not perform well in applicant’s tests.
However, applicant has not claimed the composition of its microspheres.  As presented above, LaPerre teaches microspheres with refractive indices that meet the claimed values.
Applicant argues that LaPerre in view of Morris and further in view of Xie do not teach that the difference in refractive indices between the binder and microspheres is at least 0.02 and at most 0.05.
As presented above, LaPerre teaches glass beads that have a refractive index of about 1.50 (col. 9, line 45 – col. 10, line 53), which includes 1.49, and Xie teaches a polyurethane with a refractive index of preferably at least 1.53 (paragraph 0059); therefore, the difference is refractive index is at least 0.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN VINCENT LAWLER/
Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787